          Case 1:19-cv-00945-RDM Document 8 Filed 05/03/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf of
 themselves and all others similarly situated,

                 Plaintiffs,

         v.                                             Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                Defendant.


    NOTICE OF ERRATA IN PLAINTIFFS’ CAPTION AND SIGNATURE BLOCK

       Plaintiffs hereby provide notice to the Court and the Parties of errors in the caption and

signature block of Plaintiffs’ Complaint, which was filed on April 3, 2019. Specifically, incorrect

address information was inadvertently listed for Plaintiff Nilab Rahyar Tolton; and the last digit

of the D.C. Bar Number for Plaintiffs’ Counsel, Deborah K. Marcuse, was inadvertently omitted.

Plaintiffs attach corrected copies of the caption and signature pages.

                                                    Respectfully Submitted,

Date: May 2, 2019                                   /s/ Deborah K. Marcuse________________
                                                    Deborah K. Marcuse (D.C. Bar No. 995380)
                                                    SANFORD HEISLER SHARP, LLP
                                                    111 S. Calvert Street, Ste. 1950
                                                    Baltimore, MD 21202
                                                    Telephone: (410) 834-7415
                                                    Facsimile: (410) 834-7425
                                                    dmarcuse@sanfordheisler.com

                                                    David W. Sanford (DC Bar No. 457933)
                                                    Russell L. Kornblith*
                                                    SANFORD HEISLER SHARP, LLP
                                                    1350 Avenue of the Americas, 31st Floor
                                                    New York, NY 10019
                                                    Telephone: (646) 402-5650
Case 1:19-cv-00945-RDM Document 8 Filed 05/03/19 Page 2 of 2



                                 Facsimile: (646) 402-5651
                                 dsanford@sanfordheisler.com
                                 rkornblith@sanfordheisler.com

                                 *pro hac vice application forthcoming

                                 Attorneys for Plaintiffs, the Proposed Classes,
                                 and the Proposed Collective




                             2
